Citation Nr: 0107855	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
February 1956.

This matter arises from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran's service medical records are unobtainable, 
with the exception of a separation examination report.

2.  The veteran was involved in an automobile accident in 
June 1954 and was treated and released immediately 
thereafter.

3.  The veteran's separation examination report of February 
1956 showed no complaints or clinical abnormalities involving 
the thoracic spine.

5.  Radiographs of the thoracic spine from July 1995 show 
diffuse degenerative spondylosis and minimal anterior 
compression deformities of the mid-thoracic vertebral bodies.

6.  The veteran's thoracic spine disability was first noted 
in January 1990, and is not shown to be related to service.


CONCLUSION OF LAW

A thoracic spine disability was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, and given ample 
opportunity to respond.  In addition, the RO has documented 
its efforts to obtain outstanding service medical records 
pertinent to this appeal, and has obtained all available 
private medical records, and has afforded the veteran a VA 
examination in conjunction with his claim for service 
connection.  Thus, VA has met its duty to assist in 
compliance with the mandate of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  

The veteran asserts that he has a current thoracic spine 
disability that is the result of an injury suffered during 
service.  Specifically, he contends that he was injured in a 
severe automobile accident in June 1954, and was hospitalized 
for nearly two weeks at a VA hospital subsequent to the 
accident.  

The veteran's service medical records are not obtainable and 
are presumed destroyed in a fire at the National Personnel 
Records Center.  A search of available medical records from 
the hospital cited by the veteran showed no treatment for 
him.  The RO made an effort to locate available records 
through alternate sources as identified in the VA's Veteran's 
Benefit Administration Manual, M21-I, Part III, to no avail.  
However, a separation examination report for February 1956 
noted that the veteran had surgery for a pilonidal cyst in 
May 1955, and there was no evidence of complaint or clinical 
abnormality involving any part of the veteran's 
musculoskeletal system.  The separation report was completely 
negative for a summary of any diagnoses or defects.  

The veteran's original claim for service connection, 
submitted in 1995, indicated that he first sought treatment 
for his back in May 1981, with a chiropractor that no longer 
has records of his treatment.  The veteran noted on the 
application that he had filed a claim for Workers' 
Compensation in 1981 through 1983.  

The initial medical record related to the veteran's back is 
dated in January 1990 and shows complaints of chest pain at 
the sternal area with reference to an unknown injury of 
several months earlier.  He was treated with chiropractic 
visits from January to March 1990 for diagnosed thoracic and 
lumbar entesopathy with resultant low back pain.

A February 1995 chiropractor's report to the Nebraska State 
Department of Education, Disability Determination Section, 
noted that the veteran had been seen in August 1994 with 
complaints of mid-thoracic pain to the right rib area.  
Radiographs of the spine revealed old partial compression 
fractures of C-5, with no significant clinical symptoms and a 
compression fracture of T-7 with roughened epiphyseal plates 
at T-7 and T-8 and osteophyte formation anterior to T-10 and 
T-11.  The area of complaint was noted to be T-4, which 
improved after a single chiropractic adjustment.  After a 
second visit, the veteran was not seen again.  

A VA examination conducted in July 1995 reflected the 
veteran's report of history as having been involved in a 
severe motor vehicle accident in June 1954.  The veteran 
reported that he was thrown forward injuring his back.  He 
stated that he spent approximately 10 to 14 days in a local 
hospital, and has suffered from back pain since that time.  
The radiographs of the thoracic spine revealed diffuse 
degenerative spondylosis and minimal anterior compression 
deformities of the mid-thoracic vertebral bodies.  The 
examiner reported a diagnosis of trauma to the thoracic spine 
by patient history, with degenerative joint disease.

VA outpatient records from November 1998 to June 1999 show 
treatment for hypertension with a complaint of back pain for 
25 years.  There was no diagnosis referable to the back.  

In June 1999, the veteran submitted an opinion from a private 
chiropractor that included a review of August 1994 
radiographs.  He stated that the X-rays indicated a traumatic 
type injury had permeated the veteran's entire spine with 
particular reference to an old fracture in the C-4 and C-5 
area.  He stated that he would expect increased traumatic 
arthritis to the entire spine as a result of an accident of 
this type.  However, he neither defined the type of accident, 
nor did he state that there were injuries to the thoracic 
spine that were related to the veteran's service.  

An October 1999 statement from the chiropractor identified as 
having treated the veteran in 1981, indicated that the 
veteran's medical records were no longer in existence.  The 
records clerk confirmed that the veteran was a patient in the 
office from May 1981 to December 1983 with approximately 41 
visits through December 14, 1983.  A request for records from 
a local community hospital from 1976 found no evidence of the 
veteran having been seen there.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   
In reviewing the record in its entirety, the Board finds that 
the evidence does not support the veteran's claim that his 
back disability was incurred during service.  The Board does 
not dispute that the veteran was involved in a motor vehicle 
accident as confirmed by the newspaper article.  However, the 
article also states that the veteran was treated and 
released, contrary to his assertion that he was held for two 
weeks.  Moreover, there is no record of medical treatment at 
all for the veteran's back prior to 1981, the same year that 
he filed a claim for Workers' Compensation.  Although the 
private chiropractor and the VA examiner both related the 
veteran's thoracic spine disabilities to trauma, as reported 
by the veteran, there is no medical evidence to establish the 
type of trauma, which caused the currently diagnosed 
disability.  Even the private chiropractor that submitted a 
statement in June 1999, did not specifically relate the 
veteran's diagnosis to injury sustained during service.  Most 
importantly, while the lack of the veteran's service medical 
records puts him at a disadvantage, the separation 
examination, which occurred some 8 months after the motor 
vehicle accident, was thorough and without any indication of 
clinical finding regarding the thoracic spine. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  It follows, 
therefore, that as the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 

ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

